Citation Nr: 0122579	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which awarded service connection for 
PTSD, and assigned a 30 percent disability rating.  

The Board notes that the issue certified for appeal by the RO 
was characterized as "evaluation of and effective date for 
post-traumatic stress disorder."  However, a review of the 
file reveals that following the January 1999 Statement of the 
Case, which discusses that same issue, the veteran's VA Form 
9, Substantive Appeal, received at the RO in March 1999, is 
entirely silent as to any contentions regarding the effective 
date of the PTSD award.  The Board also observes that on the 
veteran's Substantive Appeal he checked a box indicating that 
he was "only appealing these issues" and then only 
addressed the issue of the evaluation of his PTSD.  Moreover, 
in April 1999, the veteran presented testimony at a hearing 
at the RO, along with his accredited representative, in 
support of the claim on appeal.  However, the hearing 
transcript contains no testimony or contentions as to the 
effective date issue.  As such, the Board finds that the sole 
issue on appeal involves the claim for a higher rating for 
PTSD, as listed on page one of this decision.  


REMAND

A review of the claims file reveals that on July 30, 2001, 
the veteran was scheduled to appear at a hearing before a 
Member of the Board, at the Chicago RO.  However, the veteran 
failed to report to that hearing.  The record contains a 
statement from the veteran, date-stamped as received at the 
RO on July 27, 2001, in which he requested that the hearing 
set for July 30, 2001, be rescheduled, due to a prior 
commitment.  In September 2001, a Member of the Board granted 
the veteran's request for a new hearing date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The veteran should be afforded a 
hearing before a Member of the Board at 
the RO in Chicago, Illinois, as soon as 
possible.  

2.  Time permitting before the veteran's 
BVA hearing, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 
3.159).  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

